Citation Nr: 0719429	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-30 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.  

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran was missing from June 1944 to March 1945, had 
Recognized Guerilla Service from March 1945 to August 1945 
and Regular Philippine Army Service from August 1945 to 
September 1945.  The appellant is his widow.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 statement of the case 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.

In July 2006 the Board remanded the issues for further 
development.  In July 2006 the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  


FINDINGS OF FACT

1.  The veteran was missing from June 1944 to March 1945, had 
Recognized Guerilla Service from March 1945 to August 1945 
and Regular Philippine Army Service from August 1945 to 
September 1945.

2.  The veteran died in April 2000.  

3.  The appellant filed her claim for accrued benefits in 
June 2003.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.7, 3.40 (2006).

2.  The criteria for entitlement to accrued benefits have not 
been met.  
38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall apprise a claimant of the evidence necessary to 
substantiate a claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.  

In an October 2006 VCAA letter, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete her claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the appellant in October 2006 which 
was after the RO decision on appeal.  However, the Board 
finds that any defect with respect to the VCAA notice 
requirement was harmless error for the reasons specified 
below.

In the October 2006 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
these claims, the evidence needed to substantiate such 
claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also finds that all necessary development 
has been accomplished.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate her claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, the appellant in the October 2006 VCAA 
letter was provided with notice of what type of information 
and evidence was needed to establish a disability rating and 
an effective date of the disability.  

Analysis

Nonservice-Connected Death Pension

Appellant seeks VA death pension benefits based on her 
deceased husband's military service.  According to the 
record, appellant's spouse died in April 2000.  In order to 
qualify for the death benefits she seeks, appellant must 
establish that her deceased husband had qualifying service.  
For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Active service will 
be the period certified by the service department.  38 C.F.R. 
§ 3.41.

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945, and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7, 3.40(b) and (c).  

The National Personnel Records Center (NPRC) has certified 
that the veteran was missing from June 1944 to March 1945, 
had Recognized Guerilla Service from March 1945 to August 
1945 and Regular Philippine Army Service from August 1945 to 
September 1945.  There appears to be no dispute involving the 
veteran's dates of service.  Based upon the law summarized 
above, the records from NPRC do not show recognized service 
so as to confer eligibility for VA pension benefits.  38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) and (c).  

Accrued Benefits

Application for accrued benefits must be filed within one 
year after the date of death of a veteran. 38 C.F.R. § 
3.1000(c).  The death certificate of record shows that the 
appellant's spouse died in April 2000.  The record shows that 
the appellant filed her claim for accrued benefits in June 
2003.  Thus, her application was submitted outside the 
permissible filing period provided by the regulations.  As 
such, her claim for accrued benefits cannot be granted.  The 
law is controlling as to this issue.


ORDER

The appeal is denied as to both issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


